Job offer - Dan Rogers CannaSys, Inc. Background: CannaSys, Inc is a Colorado-based corporation who develops and acquires technologies in the cannabis industry. Position: Position is for Chief Financial Officer.Employee would report directly to the position of CEO as well as the Board of Directors. Salary: Salary will be set to a base salary of $65,000/year, with cash bonuses up to $150,000/year Vacation:3 weeks (120 hours) paid vacation Job Description: Responsible for implementing company's financial infrastructure and all accounting and financial oversight and responsibility.Duties also include the following: · Oversee other executives and staff within the organization. · Meet with board of directors and other executives to determine if company is in accordance with goals and policies. · Oversee all budgets · Budget expenses to be in-line with financial goals · Prepare and work with accountants in the preparation of all quarterly and annual filings · Set revenue and profitability goals, by quarter · Work with sales team for both in-state and nationwide presence of product lines. · Oversee sales and marketing to ensure that targets are being met · Implement and institute strong governance and financial processes · Work with contacts in the industry to gain visibility and strategic partnerships. · Build strong media presence for company. · Nominate people to advisory boards and commissions. · Direct the organization's financial goals, objectives, and budgets. · Implement the organization's guidelines on a day-to-day basis. · Hire, train, and terminate employees. · Develop and implement strategies and set the overall direction of a certain area of the company or organization. · Oversee the investment of funds and manage associated risks, supervise cash management activities, execute capital-raising strategies to support a firm's expansion, and deal with mergers and acquisitions. · Provide visionary and strategic leadership for the organization. · Collaborate with the CEO to develop the policies and direction of the organization. · Develop and maintain relationships with other associations, industry, and government officials that are in the best interest of the company. · Provide adequate and timely information to the Board to enable it to effectively execute its oversight role. · Direct staff, including organizational structure, professional development, motivation, performance evaluation, discipline, compensation, personnel policies, and procedures. Accepted and Agreed on /s/ Dan Rogers /s/ Brandon Jennewine Dan RogersCannaSys, Inc
